IN THE SUPREME COURT OF THE STATE OF NEVADA


LAMARR DUQUIR JOHNSON,                                   No. 69429
                  Appellant,
              vs.
THE STATE OF NEVADA,                                             FILED
                  Respondent.
                                                                 APR 1 1 2016
                                                               TRACIE K. LINDEMAN
                                                            CLERK OF SUPREME COURT
                                                            BY
                                                                  DEPUTY CLERK
                       ORDER DISMISSING APPEAL

             This is an appeal from a judgment of conviction. Eighth
Judicial District Court, Clark County; Richard Scotti, Judge.
             This court's preliminary review of this appeal revealed a
potential jurisdictional defect. The judgment of conviction was entered on
November 5, 2015. However, the notice of appeal was not filed in the
district court until December 15, 2015, eight days after expiration of the
30-day appeal period. See NRAP 4(b)(1)(A); NRAP 26(a)(3). See Lozada v.
State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994) ("[A]n untimely notice
of appeal fails to vest jurisdiction in this court.").
             If appellant delivered his notice of appeal to a prison official
for mailing on or before December 7, 2015, his notice of appeal would be
deemed timely filed. NRAP 4(d). Because appellant signed his notice of
appeal on December 7, 2015, we directed appellant's counsel to obtain and
transmit a copy of the notice of appeal log. Counsel has now submitted a
copy of that log.
             In order to receive the benefit of NRAP 4(d), an inmate must
use the notice of appeal log or another system designed for legal mail. The
notice of appeal log does indicate when appellant delivered the notice of
appeal to a prison official for filing and there is no indication that



                                                                      I   (5.   -   11.17..
                   appellant utilized another system designed for legal mail. Accordingly,
                   the December 15, 2015, filing date of the notice of appeal in the district
                   court controls, and we
                                  ORDER this appeal DISMISSED.'




                                                   A
                                              Hardesty
                                                         Ct--t 4.4,2\   ,J.



                                                                              ek.PA
                   Saitta                                         Pickering




                   cc:      Hon. Richard Scotti, District Judge
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk
                            Lamarr Duquir Johnson




                         'Appellant's motion for extension of time to file the transcript
                   request form is denied as moot. The clerk shall return the transcript
                   request form received on January 8, 2016, unfiled.

SUPREME COURT
        OF
     NEVADA

                                                            2
(0) 1947A eni-:#